Citation Nr: 1112133	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a claimed lumbar disorder.  

2.  Entitlement to service connection for a claimed cervical spine disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the RO.

In September 2008, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a copy of this transcript is associated with the claims file.

In December 2008 and October 2009, the Board remanded the case to the RO for additional development of the record.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a low back condition since service.  

2.  The currently demonstrated low back degenerative disc and joint disease is shown as likely as not to be due to an injury that the Veteran sustained during his period of active service.  

3.  The Veteran is not shown to have manifested complaints or findings referable to a cervical spine disorder in service or for many years thereafter.

4.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a cervical spine disorder since service.  

5.  The currently demonstrated residual cervical spine degenerative disc and joint disease is not shown to be due to an injury or other event of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by residual low back degenerative disc and joint changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The Veteran does not have a cervical spine disability, including any manifested by residual disc or joint disease, due to disease or injury that was incurred in or aggravated by active service, nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The August 2006 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above.

In this regard, this letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given general notice regarding disability ratings, and effective dates of awards.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  He also was afforded a VA examination in connection with his claim.  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  


Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.

Rather, the Board's analysis here will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his current low back and cervical spine disabilities are related to an injury incurred during his active service.  

Throughout his appeal, he provided statements and testimony regarding an injury in service when he fell on his backside after a bunker collapsed under him.  Reportedly, a few days after the incident, when the Veteran sought treatment from  a corpsman, he was told that he had a bruised tailbone and should "suck it up."  Shortly thereafter, he was discharged from service and then lived with the pain that was mild to moderate in severity for the next ten years.  

As indicated by the Veteran, there was no documentation in the service treatment records regarding the reported injury.  His records show that, on enlistment examination, he had moderate dorsal kyphosis, but no other spine disorder was noted.  An associated medical history report was silent for complaints, findings, or diagnosis referable to a low back or cervical spine condition.  

A December 1964 record indicated that the Veteran had been involved in a car accident, but there were no complaints referable to the cervical or lumbar spine.  The separation examination noted that an evaluation of his spine was normal. 

The Veteran also has reported falling in October 1979 when after a day or two he experienced lower back pain that was unbearable.  Tests were run, and he subsequently underwent surgery.  

The private medical records from October 1979 show that the Veteran reported having had difficulty with his back for "some time" and that, over a two week period, he had a slow, gradual progression of discomfort that became considerably worse and radiated down his right leg to the heel cord.  The impression was that of a ruptured lumbar disc, probably lumbosacral.  He later underwent a lumbar hemilaminotomy, L5-S1 with removal of extruded disc.  

In September 1985, the Veteran also sought treatment for a recurrence of right-sided sciatic pain that developed after he slipped at work.  A myelogram suggested a recurrence of disc herniation at L5-S1.  He underwent another lumbar hemilaminotomy at L4-L5 and L5-S1 with removal of recurrent herniation.  

Due to complaints of left buttocks pain that radiated to the left leg and left leg numbness and tingling, a November 1998 MRI was done and showed generalized disc bulging at L4-L5 and prominent degenerative disc changes at L5-S1 with posterior disc bulging, bilaterally.  

In June 1999, a third lumbar hemilaminotomy was performed for a herniated disc at L4-L5, left, after he had symptoms similar to those experienced previously.  

Also associated with the claims file are VA medical records dated from 2005 to 2010 that show continued low back complaints and treatment that included lumbar facet injections and steroid injections.  

A December 2004 record noted the Veteran's 30 plus year history of low back pain and his suffering a couple of falls prior to its onset.  

The VA treatment records include January 2004 X-ray studies of the cervical spine that revealed intervertebral disc space narrowing, hypertrophic degenerative disease, and loss of lordosis that might be the result of muscle spasm or position.  There were also findings of intervertebral disc space narrowing and hypertrophic degenerative disease based on lumbar X-ray studies.

A November 2004 VA treatment record indicated that the Veteran reported having a one year history of neck pain.  He had severe degenerative disc disease in the cervical spine that most likely required surgery.

An April 2005 VA discharge summary showed that the Veteran underwent C4-C5 and C5-C6 anterior cervical diskectomy and fusion.  

Based on the record, there is ample evidence to establish that the Veteran has current pathology of the cervical and lumbar spine manifested by degenerative disc and joint disease.  

The Board also notes that the Veteran is competent to report the injury or symptoms of low back pain that he experienced in service and thereafter.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).

The Veteran in this regard has related the onset of his low back pain to an incident of falling in service.  The Board finds no basis to determine that the circumstances surrounding the injury as described by the Veteran are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

As the Veteran's testimony regarding his injury in service is credible, the Board must next consider whether the Veteran has a current disability that is causally related to such injury.

There are two opinions of record regarding the etiology of the Veteran's lumbar and cervical spine disabilities.  

The first opinion by a VA nurse practitioner in August 2006 noted the Veteran's reported history of an injury in service that involved falling on his buttocks/back.  She reviewed the Veteran's extensive past medical history, history of pain management, and private medical records.  She opined that the current status was indicative of a likelihood of back/neck disorder was related to service and encouraged follow through for service-connected disability.  

The second opinion was offered in March 2009 as part of a VA examination that included a review of the claims file.  The VA physician noted the Veteran's reported history of an injury in service and absence of treatment for more than 10 years following separation from service.  He provided a summary of the evidence of record associated with the claimed disabilities, to include in-service and post-service treatment records, and noted that there was no mention of ongoing back pain that dated back to an injury in service or any back problem prior to October 1979.  

The VA physician noted the August 2006 opinion by the VA primary care provider and commented that there was no evidence that the nurse practitioner reviewed any of the treatment records and that the history was based strictly on the Veteran's own statements.

The VA examiner diagnosed degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine with cervical fusion.  

Regarding the claimed lumbar condition, the VA examiner opined that it was less likely than not that the current residual lumbar disc disease was directly caused or permanently aggravated by the injury the Veteran sustained in service.  In reaching this conclusion, the examiner noted the absence of evidence of treatment for the injury in service and the negative separation examination and added that the Veteran did not file a claim after service or seek any care until 1979 and that the multiple histories of record did not mention back problems that dated back to service or ongoing back problems beginning with any injury in service.  

Regarding the cervical spine disability, the VA examiner also opined that it was unlikely that the current disc disease was directly caused by an injury in service.  He noted that the Veteran did not report a neck injury in service or after separating from service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

After a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current low back disability is as likely as not related to the injury suffered by the Veteran during service.

The nurse practitioner apparently found the Veteran's reported history to be credible and, based on her review of the evidence, opined in favor of the claim.  Although she did not provide much detail in her discussion, the Board still finds her opinion to be probative.

The VA examiner, who reached a different conclusion based on his review of the record and examination of the Veteran, provided more detail of the facts and a rationale for his opinion.  

However, not all of his statements are accurate.  In this regard, he apparently discounted the nurse practitioner's positive opinion based on a finding that it was solely based on the Veteran's self-reported history.  This is inaccurate since she did specifically note reviewing VA and private treatment records.  

Further, a physician's review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated the Veteran for a long period of time or through a factually accurate medical history reported by the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board also finds that the VA examiner's rationale does not fully assess the credibility of the Veteran's own lay statements.  While the VA examiner was correct in stating that the medical evidence did not contain a history of a back injury in service or low back pain dating back to service prior to the examination, the other medical records do not serve to contradict such a history.  

Significantly, in 1979, the Veteran reported having had back problems for "some time" and in 2004 having a 30 plus year history of back problems that began with falls.  While these records are vague as to the exact circumstances and onset of the low back disability, one cannot rule out that they refer a history dating back to service.  

The VA examiner does not appear to give any credibility to the Veteran's statements of record that date to onset of  his low back symptoms to service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the claimed low back disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Regarding the cervical spine disability, the Board finds that the Veteran's lay assertions are not credible for the purpose of linking such pathology to an injury or other event of this active service.  

The Veteran has provided far less information regarding the claimed cervical spine disorder.  He has not asserted having cervical spine pain following the fall in service or continuously thereafter.  (See various statements and hearing testimony.)

Instead, the earliest showing of a cervical spine condition was in 2004 when he only dated the onset of his neck pain to 2003.  

Although the VA nurse practitioner linked the Veteran's current cervical spine disability to the fall in service, her opinion is found to be of significant less probative weight as to this claimed disorder.  Unlike the lumbar spine, the Veteran is not found to have presented credible lay assertions sufficient to link any current cervical spine condition to an injury or other event of his period of active service.  

The evidence, and his reported history, tends to suggest the onset of his neck symptoms in 2003, many years after service.  

The passage of many years between separation from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Given the Veteran did not report having any neck complaints in service and the extended period of time between service and the earliest complaints associated with the cervical spine, the Board finds no other probative evidence to support the nurse practitioner's opinion in favor of the claim or any explanation offered in support thereof.  

Consequently, there is insufficient detail and rationale to allow the Board to make a fully informed decision regarding the issue of whether the Veteran's cervical spine disability is related to his service.  See Stefl, v. Nicholson, 21 Vet. App. 120, 123 (2007).  As a result, the opinion lacks sufficient probative weight to grant the claim.

On the other hand, the VA examiner provided a rationale that is consistent with the evidence of record.  Further, there are no obvious omissions or inaccurate statements regarding the cervical spine history.  

Accordingly, on this record, the opinion against the claim of service connection for a cervical spine condition is afforded a greater probative value in deciding this part of the appeal.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board also notes that the Veteran testified about being told that his cervical spine disability was related to the lumbar condition.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service-connected; and (3) competent evidence of a nexus between the two.

However, the Veteran did not identify who told him that there was a nexus between the claimed lumbar and cervical spine conditions.  Moreover, neither of the medical opinions suggests that the cervical spine degenerative changes were caused or aggravated by the Veteran's lumbar spine disability.  

The only evidence offered in support of this claim are the Veteran's own lay assertions.  Under certain circumstances, lay statements may serve to support claims by supporting the occurrence or diagnosis of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, in this case, the Board finds that these lay statements alone cannot constitute competent evidence sufficient to establish that secondary service connection for the claimed cervical spine condition is warranted.  

On this record, the Board finds that a preponderance of the evidence is against the claim of service connection for a cervical spine disorder and the benefit-of-the-doubt doctrine is not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the lumbar spine degenerative disc and joint changes is granted.

Service connection for a cervical spine condition is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


